Citation Nr: 0805382	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for schizophrenia.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1995.  She also has unverified service in the U.S. 
Army Reserves thereafter until some time in 1999.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In December 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The issues of entitlement to service connection for a seizure 
disorder on the merits and service connection for 
schizophrenia are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Service connection for a seizure disorder was denied in an 
unappealed September 2001 rating decision; the evidence 
received since the September 2001 decision includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a seizure disorder was originally 
denied in an unappealed March 2000 rating decision on the 
basis that the claim was not well-grounded.  The RO stated 
that although the veteran complained of seizures during the 
November 1999 VA examination, there were no objective 
findings of any seizure disorder, and the service medical 
records failed to show any complaints or findings with 
respect to seizures.  Furthermore, a private medical record 
from Dr. Shuping stated that the veteran first had a seizure 
in 1998.  

The RO readjudicated the claim in September 2001 pursuant to 
the VCAA.  In the September 2001 rating decision the RO 
denied service connection on the basis that the service 
medical records were negative for a seizure disorder and the 
post-service VA medical records did not reveal any treatment 
for a seizure disorder.  

The subsequently received evidence includes a private medical 
record from April 1996 which notes that the veteran was seen 
at the Beaufort County Hospital Emergency Room because she 
fell backwards in a grocery store and her body started 
jerking; she was unresponsive.  The veteran reported that 
this had happened to her once before, but at that time she 
was told that she had just gotten too hot.  A CAT scan of the 
head was negative.  The provisional diagnosis was vasovagal 
episode.  A December 2000 emergency room report that states 
the veteran had had a seizure.  It was noted to be her third 
seizure in approximately five days.  Additionally, a January 
2001 private medical record from psychiatrist G. Leonhardt, 
M.D., states that the veteran complained of having recent 
seizures, which she thought were related to the prescription 
medication she was taking for schizophrenia.  Dr. Leonhardt 
indicated that he would alter her prescription medication; he 
discontinued her Haldol and started her on Klonopin.  
Regarding the new medication protocol, he stated, "if she 
truly is having seizures, which is debatable, this will raise 
her seizure threshold and decrease her anxiety about daily 
circumstances."  

The newly submitted evidence also includes a VA medical 
record dated in September 2005 which states that the veteran 
is taking prescription Klonopin for a reported seizure 
disorder.  The VA physician who dictated the medical note 
stated that he wanted to obtain some of the veteran's private 
medical records associated with the reported seizure 
disorder.  Thereafter, the VA medical records do not mention 
any seizure disorder.  The subsequently received evidence 
also includes Social Security Administration records which 
contain a very light photocopy (which is barely legible, and 
completely illegible as to the date) of a medical record 
which states that the veteran has a "chronic seizure 
disorder."

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for a seizure disorder is granted.


REMAND

The veteran asserts that service connection is warranted for 
schizophrenia and a seizure disorder.

With respect to the veteran's claim of entitlement to service 
connection for schizophrenia, a review of the medical 
evidence of record reveals that the veteran was diagnosed 
with schizophreniform disorder at Cherry Hospital in 
September 1988 and psychotic disorder, not otherwise 
specified, in September/October 1988.  Although the December 
1990 service entrance examination indicates a normal 
psychiatric evaluation, and service medical records do not 
reveal any psychiatric treatment or diagnosis of 
schizophrenia during active service, the veteran's discharge 
examination is not of record, her reserve duty service 
medical records are noted to be unavailable, and there is no 
information regarding whether the veteran served on active 
duty for training (ACDUTRA) during her reserve service.  

The Board notes that the records request forms in the claims 
folders show requests to obtain the veteran's reserve duty 
service records under her maiden name, which is not the name 
she used during her reserve service.  Therefore, another 
attempt to obtain the veteran's reserve duty service medical 
records (using the appropriate last name (her then married 
last name)), as well as a request for her entire personnel 
file, to include all dates of ACDUTRA, should be made.  

With respect to the veteran's claim of entitlement to service 
connection for a seizure disorder, the Board has determined 
that this issue is inextricably intertwined with the issue of 
service connection for schizophrenia, in so far as the 
veteran claims a seizure disorder is a result of the 
prescription medication taken for schizophrenia.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Additionally, the notice provided did 
not address service connection on a secondary basis.  Thus, 
on remand the RO should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), regarding 
secondary service connection.  The letter 
should also provide explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  

2.  Undertake appropriate development to 
verify the veteran's periods of ACDUTRA 
and inactive duty for training in the 
reserves, particularly any such period 
from December 1998 to the end of her 
service in the reserves.  Request all 
available service treatment records for 
her service in the reserves, as well as 
her entire personnel file, utilizing her 
married name (as shown on her DD Form 
214). 

3.  Obtain all relevant VA medical 
records dating since June 2006.

4.  Thereafter, if and only if, it is 
determined that the veteran was serving 
on ACDUTRA when she was treated for 
schizophrenia during the period from 
December 1998 to the end of her reserve 
service, schedule the veteran for a VA 
psychiatric examination.  The claims 
folders must be made available to and be 
reviewed by the examiner.  Based upon the 
claims folder review, the examination 
results and sound medical principles, the 
examiner should provide a specific 
diagnosis of the veteran's psychiatric 
condition, state whether it preexisted 
active service and, if so, provide an 
opinion concerning whether it increased 
in severity beyond the natural 
progression of the disorder during active 
service or during a period of active duty 
for training.  If it was not present 
prior to active service, the examiner 
should state whether the veteran's 
current psychiatric disability is related 
to her active service or to a period of 
active duty for training.  The rationale 
for any opinion expressed should be set 
forth.  

5.  After the above has been completed 
to the extent possible, readjudicate 
the claims for service connection for 
schizophrenia and service connection 
for a seizure disorder.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


